SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-GRAY TV INC CLASS A GAMCO ASSET MANAGEMENT INC. 8/08/071,000-7.3950 8/07/079007.5289 8/06/071,0007.2500 6/29/071,0009.4180 6/15/0712,0009.5000 6/15/075,0009.5500 6/15/0712,7009.5000 6/12/0725,0009.6500 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NYSE. (2) PRICE EXCLUDES COMMISSION.
